Citation Nr: 1426923	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for non-union of the left ankle, claimed as due to Department of Veterans Affairs (VA) care, or lack of proper care, during and following a hospitalization from October 5 - 6, 2007.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus and depression, to include as secondary to non-union of the left ankle, claimed as due to Department of Veterans Affairs (VA) care, or lack of proper care, during and following a hospitalization from October 5 - 6, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2010.  In June 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issue(s) of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for non-union of the left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his Travel Board hearing in June 2012, and in a written statement submitted at the hearing, prior to the promulgation of a decision in the appeal, the Veteran informed VA that a withdrawal of his appeal is requested, as to the issue of compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus and depression, to include as secondary to non-union of the left ankle, claimed as due to VA care, or lack of proper care, during and following a hospitalization from October 5 - 6, 2007.

2.  At his Travel Board hearing in June 2012, and in a written statement submitted at the hearing, prior to the promulgation of a decision in the appeal, the Veteran informed VA that a withdrawal of his appeal is requested, as to the issue of entitlement to a TDIU rating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met, as to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus and depression, to include as secondary to non-union of the left ankle, claimed as due to VA care, or lack of proper care, during and following a hospitalization from October 5 - 6, 2007.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant have been met, as to the issue of entitlement to a TDIU rating.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal as to the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus and depression, claimed as additional disability resulting from a VA hospitalization from October 5 - 6, 2007, and entitlement to a TDIU rating, and, hence, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, with respect to those specific issues, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus and depression, to include as secondary to non-union of the left ankle, claimed as due to VA care, or lack of proper care, during and following a hospitalization from October 5 - 6, 2007, is dismissed.

The appeal as to the issue of entitlement to a TDIU rating is dismissed.


REMAND

At his hearing, the Veteran testified that he had undergone additional surgery on his left ankle to correct non-union that had resulted from surgery conducted at VA in October 2007.  He disclosed, in essence, that the second surgeon had told him that the failure of the first surgery had been due to his diabetes mellitus, which slowed the healing process, and, as such, should have signaled that a different type of surgery was warranted.  He indicated that a bone graft had been employed in the second surgery.  He argues that the failure to foresee and take precautions for the effect of diabetes mellitus on his healing process resulted in additional disability.  He stated that the second surgeon explained this to him, but declined to "go on record" with his opinion.  He also felt that the first surgeon did not adequately explain the potential risks to him.  

The records of the Veteran's VA treatment dated from October 2000 to May 2010 reflect that he has multiple medical conditions, including insulin-dependent diabetes mellitus.  During a July 2007 podiatry consult, the options for treatment of the Veteran's ankle pain were described, including surgery.  No discussion of any increased risk factors for surgery due to his diabetes mellitus or other health conditions was reported.  The records pertaining to the surgery, including the consent signed by the Veteran, do not reflect that he was informed that diabetes mellitus or any of his health conditions could increase his risk for a failed fusion.  

The evidence does not reflect that any enhanced risk for failed fusion due to diabetes mellitus was communicated to the Veteran.  In addition, there is no indication that any precautions were taken due to his diabetes mellitus and other health conditions.  These additional matters need to be resolved.  First, an opinion is needed as to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to take into account the effects of the Veteran's diabetes mellitus, and/or other health conditions, on the healing process.  

Additionally, was the Veteran given sufficient notice to have given a fully informed consent?  In this regard, the presumption of regularity does not apply to the scope of the information provided to a Veteran patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet.App. 98, 100 (2011).  Although the Veteran's signed informed consent form is of record, this, alone, is insufficient, given the Veteran's allegations raised at the hearing.  The standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.  Schertz v. Shinseki, 26 Vet. App. 362, 368 (2013).  Such information may vary depending on the patient's physical condition, age, or other individual factors.  Id., at 370; see also McNair, 25 Vet.App. at 104.  In essence, the physician must provide the Veteran with enough information to enable an informed choice as to whether to undergo the treatment, under the particular circumstances of his case.  McNair at 103.  

The most recent VA treatment records in the claims files (both physical and electronic) are dated from April to May 2010, and show that during a podiatry consult in April 2010, the Veteran complained of continued left ankle pain.  An orthopedic consult was planned to evaluate whether additional surgery was needed.  In light of the Veteran's assertions, the records of the second surgery must be obtained.  In addition, the file, with those records, should be referred for review by an orthopedic surgeon not associated with the Fargo VA Healthcare System, for an opinion.  In this regard, the May 2010 opinion did not address any factor other than the standard of care provided by the surgeon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from May 2010 to the present.  Of particular importance are records of treatment for evaluation or treatment of the left ankle or foot.  The records must include the complete records of a left ankle surgical procedure performed at some point between May 2010 and June 2012, to include the complete, detailed operation report (i.e., not simply a brief or summarized operative report) of the procedure.  The reports of all radiographic studies (X-rays, CT scans, etc.) obtained during this period should be obtained as well.  

2.  Then, forward the claims file to an orthopedic surgeon not affiliated with the Fargo VA Health System, for an opinion as to the following:  

Additional Disability:  Identify the manifestations and extent of the additional disability that resulted from the left ankle and first MTP joint fusion surgery in October 2007 and/or associated follow-up care.  In this regard, although the evidence shows that there was eventually a failed fusion of the ankle, there has been no comprehensive assessment of the extent of the additional disability.  For this purpose, "additional disability" means symptoms not present prior to the October 2007 surgery, and regardless of whether such symptoms were corrected by the subsequent surgery.  However, the later surgery records, in particular the operative report, should be reviewed to identify the specific additional disability resulting from the October 2007 surgery and follow-up treatment.

Causation:  For any additional disability found to be present, including the failed fusion itself, is it at least as likely as not (50 percent probability or higher) that such disability was caused by the surgery or post-surgical follow-up care (or lack thereof, if applicable)?  For this question, there is no implication of VA fault.  

Fault:  For any additional disability, address whether it is at least as likely as not that any such additional disability was caused by negligence or other instance of VA fault.  I.e., did VA exercise fail to exercise the degree of care that would be expected from a reasonable health care provider?  Here, the physician should address the allegation that because of his insulin-dependent diabetes mellitus, the Veteran had a higher risk of slow healing and thus non-union, and that this risk should have been anticipated by the surgeon, and appropriate precautions or modifications to the surgery should have been taken.  For example, should the bone graft apparently used in the later surgery have been used in the October 2007 surgery?  Also, was the post-operative follow-up care appropriate given his diabetes mellitus and other health conditions?  

Informed Consent:  Was the Veteran's consent fully informed?  Note that his signed consent form is not sufficient; the question is what would have been disclosed by a "reasonable health care provider" primarily responsible for the patient in a given case, which may vary depending on the unique characteristics of each patient, such as physical condition and age, and of each medical procedure.  In essence, was the Veteran provided with enough information to enable his informed choice of whether to undergo the surgery?  Should he have been informed of any increased risks due to his diabetes mellitus or other health conditions?

Foreseeability:  This involves whether the additional disability was reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Here, notwithstanding the informed consent document, based upon the specific facts and circumstances of this Veteran's case, was failed fusion a reasonably foreseeable outcome of this surgery?  In answering this question, the examiner should discuss whether the Veteran's diabetes mellitus and/or other health conditions create additional risks for the fusion; i.e., did any or all such conditions render a successful outcome less likely?  Was any such higher risk of failure reasonably foreseeable?

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim for compensation pursuant to 38 U.S.C.A. § 1151 for additional left ankle disability, claimed as due to VA care, or lack of proper care, during and following surgery performed in October 2007.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


